DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
1.       Claims are objected to because of the following informalities:
          Regarding claim 7, line 7, “the first yield threshold yield” should be changed to --- a first yield threshold value ---. Line 10, “the test result” should be changed to --- the current test result ---.
        Regarding claim 19, line 1, “A storage medium, the storage medium…” should be changed to --- A non-transitory storage medium, the non-transitory storage medium … ---.

Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 5-6, the terms “the target objects” and “the current test result” have not been previously recited, therefore these terms are indefinite.
           Regarding claim 7, the term “the target objects” in line 4, “the current test result” in line 5, and “the first yield threshold yield” line 7 have not been previously recited, therefore these terms are indefinite.
           Regarding claim 13, lines 5-6, the terms “the target objects” and “the current test result” have not been previously recited, therefore these terms are indefinite.
           Regarding claim 19, lines 7-8, the terms “the target objects” and “the current test result” have not been previously recited, therefore these terms are indefinite.
          Claims 2-6 are also rejected as they inherit the deficiencies in claim 1.
          Claims 8-12 are also rejected as they inherit the deficiencies in claim 7.
          Claims 14-18 are also rejected as they inherit the deficiencies in claim 13.

Allowable Subject Matter
4.      Claims 1-19 would be allowable if corrected to overcome the claim objection and the rejection(s) under 35 U.S.C 112(b) set forth in this office action. 
5.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 7, 13 and 19, taking claim 1 as an example, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A PCB smart testing method comprising: …determining whether the first yield is less than the first yield threshold yield according to a first comparing command; obtaining a second specified number of the target objects from the remaining target objects to run the full test, and calculating a second yield based on the test result when the first yield is larger than or equal to the first yield threshold value; the second specified number of the target objects is less than the total target object amount; determining whether the second yield is less than the second yield threshold value according to a second comparing command; and selecting some of the remaining target objects to run a sampling test” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 2-6, the claims are allowed as they further limit allowed claim 1.
            As to claim(s) 8-12, the claims are allowed as they further limit allowed claim 7.
            As to claim(s) 14-17, the claims are allowed as they further limit allowed claim 13.

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Mo (U.S Pub. 20200182927) discloses a method of detecting abnormal test signal channel of automatic test equipment firstly obtains a raw test data and then divides into the data groups according to a mapping data. The test data of DUTs in one data group are generated by the same group of probes. A yield of each data group is further estimated. A yield of a wafer is further estimated when the yield of the data group matches a first failure threshold. An abnormal test signal channel is determined when the yield of the wafer does not match a second failure threshold or the yield of the wafer matches the normal threshold. Therefore, to add the detecting method in an original test procedure of the ATE, the operator easily identifies which blocks in the failure color on the test data map are caused by the abnormal test signal channel (see specification for more details).              Ghesquiere (U.S Pub. 20170138887) discloses a method of manufacturing a common batch of analyte test sensors, wherein each test sensor can be used to measure the concentration 
             Culp (U.S Pub. 20120227019) discloses a system for analyzing parametric yield of a semiconductor chip design comprising: threshold voltage adder calculation means for calculating a calculated threshold voltage adder for a device within a subset of a semiconductor chip design including an effect of at least one design parameter of said subset other than inherent geometric dimensions and inherent characteristics of said device; parametric yield estimation means for estimating a parametric yield estimation value of said subset of said semiconductor chip design, wherein said parametric yield estimation value is based on said calculated threshold voltage adder; a tester for generating at least one measured parametric yield value by testing at least one semiconductor chip that is manufactured according to said semiconductor chip design; and parametric yield comparison means for comparing said parametric yield estimation value and said at least one measured parametric yield value (see specification for more details).


Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/20/2021